                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


BRYCE CARRASCO,                                *
                                               *
       Plaintiff,                              *
                                               *
                                               *
               v.                              *         Civil Case No. SAG-21-0532
                                               *
M & T BANK,                                    *
                                               *
       Defendant.                              *

*      *      *         *   *       *      *       *     *       *      *      *        *      *


                                          ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is this 27th day of

April, 2021, ORDERED that Defendant’s Motion to Dismiss, ECF 22, is denied as to Counts

One and Two. Counts Three, Four, and Five are voluntarily dismissed, without prejudice.



Dated: April 27, 2021                                         /s/
                                                         Stephanie A. Gallagher
                                                         United States District Judge
